Citation Nr: 0111199	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-17 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to an increased rating for chronic left 
epididymitis, currently rated as 10 percent disabling.  

2. Entitlement to an increased rating for the residuals of a 
postoperative varicocelectomy, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.

This appeal arises from a November 1996 rating decision by 
the Wilmington, Delaware Medical and Regional Office Center.  
In December 2000, a Decision Review Officer granted a 10 
percent rating for post operative residuals of a 
varicocelectomy. 


FINDING OF FACT

On April 5, 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that the 
appellant was withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from a November 1996 rating decision.  The 
appellant through his representative filed a timely notice of 
disagreement as well as a timely substantive appeal.  
Subsequently, following the aforementioned December 2000 
decision the veteran, again through his representative, 
withdrew his appeal as to all issues. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2000).  

As noted, the substantive appeal was filed for the veteran by 
the representative.  The representative may therefore 
withdraw that appeal for the veteran.  Hence, the Board finds 
that the appellant has withdrawn this appeal and that there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

